Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 1 of 67




                    EXHIBIT E
            Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 2 of 67


                        Examples of Encouragement of Violence Content on Parler

Sent at 1.23pm MST (12/14/2020)
Example 1
POST:




Example 2
POST:




                                                                                  1
            Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 3 of 67




Example 3
POST:




Example 4
POST:




                                                                               2
            Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 4 of 67


Sent at 6.50pm PT (12/15/2020)
USER:
POST:




Sent at 7.06pm PT (12/18/2020)
Example 1
Post:




Example 2
Post:




                                                                               3
            Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 5 of 67




Example 3




                                                                               4
            Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 6 of 67




Example 4
Post:




                                                                               5
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 7 of 67


Sent at 1.21pm PT (1/8/2021)

Example 1
POST:




Example 2




The above is a comment on this post:




Example 3




                                                                                6
            Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 8 of 67


POST:




Example 4
POST:




Example 5
                                                                               7
            Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 9 of 67


POST:




Example 6
POST:




                                                                               8
            Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 10 of 67




Example 7
POST:




                                                                                9
            Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 11 of 67




Example 8
POST:




                                                                                10
            Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 12 of 67




Example 9
POST:




                                                                                11
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 13 of 67




Example 10
POST:




Example 11
POST:



                                                                                 12
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 14 of 67




Example 12
POST:




Example 13
LINK:




                                                                                 13
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 15 of 67




The above is a comment on this post:




Example 14
POST:




                                                                                 14
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 16 of 67


Example 15
LINK:




Above is a comment on this original post:




Example 16
POST:




                                                                                 15
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 17 of 67




Example 17
POST:




Example 18
                                                                                 16
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 18 of 67


POST:




Example 19
POST:




                                                                                 17
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 19 of 67




Example 20
POST:




Example 21
POST:




                                                                                 18
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 20 of 67




Example 22
POST:




                                                                                 19
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 21 of 67




Example 23
POST:




                                                                                 20
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 22 of 67




Example 24
POST:




                                                                                 21
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 23 of 67




Example 25
POST:




Example 26
POST:




                                                                                 22
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 24 of 67




Example 27
POST:




                                                                                 23
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 25 of 67




Example 28
POST:




                                                                                 24
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 26 of 67




Example 29
POST:




                                                                                 25
Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 27 of 67




                                                                    26
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 28 of 67




Example 30
POST:




                                                                                 27
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 29 of 67




Example 31
POST:




Example 32
POST:




                                                                                 28
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 30 of 67




Example 33
POST:




                                                                                 29
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 31 of 67




Example 34
POST:




                                                                                 30
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 32 of 67




Example 35
POST:




                                                                                 31
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 33 of 67




Example 36
POST:




                                                                                 32
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 34 of 67




Example 37
POST:




Example 38
POST:




                                                                                 33
            Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 35 of 67




Example 39
Note: The echo has a “Sensitive Content” warning, but the original post does not.

ECHO:




ORIGINAL POST:




                                                                                    34
Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 36 of 67




                                                                    35
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 37 of 67


Sent at 9.28pm PT (1/8/2021)

Example 40
POST:




Example 41
POST:




Example 42
POST:




                                                                                 36
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 38 of 67




Example 43
POST:




Example 44




                                                                                 37
Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 39 of 67




                                                                    38
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 40 of 67




Example 45
POST:




Example 46
POST:



                                                                                 39
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 41 of 67




Example 47




Example 48
POST:



                                                                                 40
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 42 of 67




Example 49
POST:




Example 50
POST:




                                                                                 41
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 43 of 67




Example 51
POST:




Example 52
POST:




Example 53
POST:


                                                                                 42
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 44 of 67




Example 54
POST:




                                                                                 43
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 45 of 67




Example 55
POST:




                                                                                 44
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 46 of 67




Example 56




                                                                                 45
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 47 of 67




Example 57




                                                                                 46
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 48 of 67




Example 58




                                                                                 47
Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 49 of 67




                                                                    48
            Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 50 of 67


Sent at 3.52pm PT (1/9/2021)

Example 1




Example 2




Example 3




                                                                                49
            Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 51 of 67




Example 4




Comment to original post




                                                                                50
            Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 52 of 67




Example 5




Example 6




                                                                                51
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 53 of 67




Examples 7




Example 8




Example 9




                                                                                 52
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 54 of 67




Example 10




                                                                                 53
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 55 of 67




Example 11




Comment to original post




                                                                                 54
Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 56 of 67




                                                                    55
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 57 of 67




Example 13




Example 14




                                                                                 56
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 58 of 67


Example 15




Example 16




Example 17




                                                                                 57
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 59 of 67




Example 18




Example 19




Example 20




                                                                                 58
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 60 of 67




Example 21




                                                                                 59
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 61 of 67




Example 22




                                                                                 60
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 62 of 67


Example 23




Example 24




Example 25




Example 26




                                                                                 61
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 63 of 67




Example 27




                                                                                 62
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 64 of 67




Example 28




                                                                                 63
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 65 of 67




Example 30




                                                                                 64
             Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 66 of 67




Example 31




Sent at 10.11pm MST (1/9/2021)
Example 1




                                                                                 65
            Case 2:21-cv-00031-BJR Document 13-5 Filed 01/12/21 Page 67 of 67




Sent at 6.34pm MST (1/10/2021)
Example 1




Example 2




                                                                                66
